Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 10/30/2019.
	Currently, claims 1-20 are pending with claims 12-20 being withdrawn from consideration as being directed to a non-elected group.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to semiconductor devices, classified in H01L45/124 (probably best), 1233, 145,146,1253 and H01L27/2436,2463.
II. Claims 12-20, drawn to methods of making semiconductor devices, classified in H01L45/1641 (probably best), 16,1675.
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case (2) the product as claimed can be made by another and materially different process, e.g. one where a first dielectric layer is selectively deposited with a first via hole already formed and is never etched to form a via, or else one where a bottom electrode is not formed in a via at all and is free standing, or else one a resistive layer and top electrode are not themselves oxidized in order to form side portions covering sides of a top .  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (see above different classifications);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (note the devices here have acquired a different status in the art due to their recognized divergent subject matter as evidenced by the classification scheme);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention (here prior art applicable to the device will quite often likely not be all that applicable to the method and at least for depending claims some art applicable for the method claims will likely not be applicable for the device claims).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Hain-Yuan Huang on 02/19/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hsu et al. (“Hsu” US 9,806,255 patented 10/31/2017).
As to claim 1, Hsu shows in Fig. 7 a device (see Fig. 1-6 for method of making introducing some materials and parts) comprising: 
a bottom electrode (see bottom electrode 132a; col. 4, line 53; note alternately the office will designate the parts 132a+126 taken together as one larger part; col. 3, line 51); 
a top electrode having a conductive material (see top electrode 136a including Ti in an embodiment; col. 4, line 21 and col. 4, line 1; note the alternate material TiN having been used in an embodiment for claim 6 specifically below; col. 4, line 2); 
a resistive layer (see layer 134a made of material 134; col. 4, line 22-23, and col. 4, line 8) interposed between the bottom electrode and the top electrode (see this layer between 132a and 136a); 
side portions (150b+a in total in Fig. 7; col. 5, line 5) covering sides of the top electrode and the resistive layer, the side portions including an oxide of the conductive material (note 150b+a being made from 150 material which is TiO in an embodiment; col. 4, line 59); and 
a contact wire (see contact wiring as a via 162; col. 5, line 34) disposed on the top electrode, 


As to claim 4, Hsu shows the device being one wherein: the width of the contact wire (total width of 162 noted above) is greater than a width of the top electrode (note the office here designates a less than total or “non-total” width of 136a here for this comparison by designating just a tiny width in the middle of 136a).  

As to claim 5, Hsu shows a device wherein: the bottom electrode includes at least one of TiN (see TiN as a material for bottom electrode in col. 4, line 2), TaN, or W.  

As to claim 6, Hsu shows a device wherein: the top electrode includes at least one of TiN (see TiN as an alternate material for the top electrode as discussed above; col. 4, line 2), TaN, Ru, Pt, Ir, or W.  

As to claim 11, Hsu shows device wherein: the bottom electrode is disposed in a via hole and connected to a metal line (note under the alternate designation of parts 132a+126 have a part of the overall designated bottom electrode here in a via hole and connected to a metal line 112a; col. 3, line 48).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (“Liao” US 2014/0252295 published 09/11/2014) in view of Hsu et al. (“Hsu” US 9,806,255 patented 10/31/2017).
As to claim 1, Liao shows in Fig. 1 a device (see Fig. 2-16 for method of making introducing some materials and parts) comprising: 
a bottom electrode (see bottom electrode 104a; [0009]); 
a top electrode having a conductive material (see top electrode 110 including Ti in an embodiment; [0018]; note the alternate material TiN which could be used for claim 6 as well as an aside); 

side portions (124a+b taken together as a whole in Fig. 1; [0013] additionally noting they can be made of the same type of material, or the exact same material) covering sides of the top electrode and the resistive layer, the side portions including a material (note 124a+b being made from material in the above noted citation); and 
a contact wire (see contact wiring 118a in a via; [0009]) disposed on the top electrode, 
wherein a width of the contact wire (see the total width of 118a being less than the width to be discussed next) is less than a width between lateral outer surfaces of the side portions (note the width between the lateral outer surfaces of the side portions here being much larger than the previously discussed width).  

However, Liao fails to show the device being one where the side portions include an oxide of the conductive material (in other words Liao doesn’t show an embodiment of TiO etc. being used as the materials for 124a/b).  

Hsu shows a device with side portions made of an oxide of a conductive material (150b+a in total in Fig. 7; col. 5, line 5 and note 150b+a being made from 150 material which is TiO in an embodiment; col. 4, line 59) shared by a top electrode (see top electrode 136a including Ti in an embodiment; col. 4, line 21 and col. 4, line 1).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the oxide material of a conductive material shared by a top electrode as taught by Hsu to have made the sidewall portions of Liao with the 

As to claim 2, Liao as modified by Hsu above, shows a device further comprising: an insulating layer disposed on the side portions (see insulating layer 120 on the side portions noted above; [0009]); 
and side walls (see sidewalls made of material 116; [0009]) covering the outer surfaces of the side portions and the insulating layer (see 116 over the outer surfaces of the side portions noted above and also covering the insulating layer 120), 
wherein lateral surfaces of the contact wire are in contact with the insulating layer and the side walls (see lateral surfaces of 118a touching 120 and 116).  


Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Chang” US 2016/0020390 published 01/21/2016) in view of Mikawa et al. (“Mikawa” US 2014/0061573 published 03/06/2014).
As to claim 1, Chang shows in Fig. 1 a device comprising: 

a top electrode having a conductive material (see top electrode 114 made of TiN including Ti in an embodiment; [0011] and [0015]; note this TiN material could be used for claim 6 as an aside); 
a resistive layer (112; [0011]) interposed between the bottom electrode and the top electrode (see this layer between bottom and top electrodes); 
side portions (118a+b taken together as a whole in Fig. 1; [0011]) covering sides of the top electrode and the resistive layer (note this part 118a+b covers the sides of the top electrode 114 and covering the resistive layer 112), the side portions including an oxide of the conductive material (note 118a+b being made from Titanium oxide nitride; [0015]); 

However, Chang fails to show the device being one including a contact wire disposed on the top electrode, 
wherein a width of the contact wire is less than a width between lateral outer surfaces of the side portions.  

Mikawa shows the device being one including a contact wire (see contact wiring 109 along with covering dielectric 108 to make a contact; [0007]) disposed on a top electrode (note this is on 107; [0007]), 
wherein a width of the contact wire (see the total width of 110 being less than the width to be discussed next) is less than a width between lateral outer surfaces of the side parts of the main cell and anything on the outskirts of the cell (note the width between the lateral outer surfaces of the overall cell, and anything outside thereof, here being much larger than the previously discussed width of 110).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a contact wiring setup like that in Mikawa to have made a contact wiring for the device in Chang with the motivation of providing contact to the rest of the world and relay signals out of and/or to the device’s top electrode (see the contact 110 providing contact functionality to the outside world from the inner parts of the cell and specifically the upper electrode 107; see setup of Fig. 1 and [0007]).   

The office notes that with a contact as in Mikawa being brought into the device of Chang as in the combination above then the total width of the contact brought in will be smaller than the total width between the outer surfaces of the parts 118a/b of Chang.  

As to claim 7, Chang as modified by Mikawa above shows the device wherein the resistive layer includes a metal oxide (see materials for 112 in [0014] setting forth HfO).  


Claim 1, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Chang” US 2016/0020390 published 01/21/2016) in view of Mikawa et al. (“Mikawa” US 2014/0061573 published 03/06/2014).
As to claim 1, Chang shows in Fig. 1 a device comprising: 
a bottom electrode (see bottom electrode 110; [0013]); 
a top electrode having a conductive material (see top electrode 114 made of TiN including Ti in an embodiment; [0011] and [0015]; note this TiN material could be used for claim 6 as an aside); 

side portions (118a+b taken together as a whole in Fig. 1; [0011]) covering sides of the top electrode and the resistive layer (note this part 118a+b covers the sides of the top electrode 114 and covering the resistive layer 112), the side portions including an oxide of the conductive material (note 118a+b being made from Titanium oxide nitride; [0015]); 

However, Chang fails to show the device being one including a contact wire disposed on the top electrode, 
wherein a width of the contact wire is less than a width between lateral outer surfaces of the side portions.  

Mikawa shows the device being one including a contact wire (see contact wiring 109 along with covering dielectric 108 to make a contact; [0007]) disposed on a top electrode (note this is on 107; [0007]), 
wherein a width of the contact wire (see the total width of 110 being less than the width to be discussed next) is less than a width between lateral outer surfaces of the side parts of the main cell and anything on the outskirts of the cell (note the width between the lateral outer surfaces of the overall cell, and anything outside thereof, here being much larger than the previously discussed width of 110).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a contact wiring setup like that in Mikawa to have made a contact wiring for the device in Chang with the motivation of providing contact to the 

The office notes that with a contact as in Mikawa being brought into the device of Chang as in the combination above then the total width of the contact brought in will be smaller than the total width between the outer surfaces of the parts 118a/b of Chang.  

As to claim 8, Chang as modified by Mikawa shows the device above but fails to show the resistive layer including a first film along with a second film disposed on the first film, the second film being different from the first film.  

Mikawa shows a device further comprising the resistive layer including a first film along with a second film disposed on the first film, the second film being different from the first film (see the variable resistive layer 106a/b being a dual layer with the layers being different from each other; [0076-0077]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the dual variable resistance layer design with different layers as taught by Mikawa to have made a dual layer for the Chang device, as previously modified by Mikawa above, with the motivation of stabilizing resistance change (see the point to this setup goes back to the background telling about how the dual layer setup helps to stabilize resistance change in [0003] and [0004]).  

.  


Claim 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Chang” US 2016/0020390 published 01/21/2016) in view of Mikawa et al. (“Mikawa” US 2014/0061573 published 03/06/2014).
As to claim 1, Chang shows in Fig. 1 a device comprising: 
a bottom electrode (see bottom electrode 110; [0013]); 
a top electrode having a conductive material (see top electrode 114 made of TiN including Ti in an embodiment; [0011] and [0015]; note this TiN material could be used for claim 6 as an aside); 
a resistive layer (112; [0011]) interposed between the bottom electrode and the top electrode (see this layer between bottom and top electrodes); 
side portions (118a+b taken together as a whole in Fig. 1; [0011]) covering sides of the top electrode and the resistive layer (note this part 118a+b covers the sides of the top electrode 114 and covering the resistive layer 112), the side portions including an oxide of the conductive material (note 118a+b being made from Titanium oxide nitride; [0015]); 

However, Chang fails to show the device being one including a contact wire disposed on the top electrode, 
wherein a width of the contact wire is less than a width between lateral outer surfaces of the side portions.  

Mikawa shows the device being one including a contact wire (see contact wiring 109 along with covering dielectric 108 to make a contact; [0007]) disposed on a top electrode (note this is on 107; [0007]), 
wherein a width of the contact wire (see the total width of 110 being less than the width to be discussed next) is less than a width between lateral outer surfaces of the side parts of the main cell and anything on the outskirts of the cell (note the width between the lateral outer surfaces of the overall cell, and anything outside thereof, here being much larger than the previously discussed width of 110).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a contact wiring setup like that in Mikawa to have made a contact wiring for the device in Chang with the motivation of providing contact to the rest of the world and relay signals out of and/or to the device’s top electrode (see the contact 110 providing contact functionality to the outside world from the inner parts of the cell and specifically the upper electrode 107; see setup of Fig. 1 and [0007]).   

The office notes that with a contact as in Mikawa being brought into the device of Chang as in the combination above then the total width of the contact brought in will be smaller than the total width between the outer surfaces of the parts 118a/b of Chang.  

As to claim 10, Chang as modified by Mikawa above shows the device above but fails to show it being explicitly one wherein the side portions include an oxide of the resistive layer.  



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the product design with a sidewall layer like 902a/b dipping down a bit into the lower variable resistance layer and being an oxide thereof from it being formed by oxidation as taught by Chang Fig. 9 to have made the part 118a/b in Fig. 1 of Chang, as is present in the device modified by Mikawa above, with the motivation of using a real life formation process to form the sidewalls that happens to grow the layer from the surrounding layers (see the oxidation to make the layers just oxidizing nearby layers in real life embodiments; [0036]).  
  

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, the office notes that the art of record does not show the limitation “wherein a portion of a bottom surface of the contact wire and a portion of lateral surfaces of the contact wire are in contact with the side portions” in the context of the parent claim.  Here 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GRANT S WITHERS/               Examiner, Art Unit 2891